NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ___________

                                         No. 14-4047
                                         ___________

                              UNITED STATES OF AMERICA

                                               v.

                                      GREGORY JONES,
                                          a/k/a “G”

                                   GREGORY JONES,
                                               Appellant
                         ____________________________________

                       On Appeal from the United States District Court
                           for the Eastern District of Pennsylvania
                       (D.C. Criminal Action No. 2-06-cr-00367-001)
                       District Judge: Honorable Eduardo C. Robreno
                        ____________________________________

                       Submitted Pursuant to Third Circuit LAR 34.1(a)
                                       July 27, 2015

                 Before: FUENTES, SHWARTZ and ROTH, Circuit Judges

                              (Opinion filed: November 5, 2015)
                                        ___________

                                          OPINION*
                                         ___________

PER CURIAM


*
    This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
       Pro se appellant Gregory Jones appeals the District Court’s order denying, in part,

his motion for return of property under Fed. R. Crim. P. 41(g). For the reasons discussed

below, we will affirm.

       In 2006, a grand jury sitting in the United States District Court for the Eastern

District of Pennsylvania returned a superseding indictment charging Jones with

conspiracy, credit card fraud, identity fraud, and aggravated identity fraud in violation of

18 U.S.C. §§ 2, 371, 1029(a)(1), (a)(3) & (a)(4), 1028(a)(5), and 1028A. The charges

stemmed from his involvement in a manufacturing plant making counterfeit credit and

debit cards, as well as counterfeit identity documents. Pursuant to a search warrant and

incident to his arrest, federal agents seized numerous items including, inter alia,

computers, printers, cell phones, and currency from Jones’ apartment and from another

location where the credit cards were manufactured. The indictment contained a notice of

forfeiture alleging that Jones’ interest in certain property, including the currency, was

forfeitable as a result of certain of the offenses charged, pursuant to 18 U.S.C. §§

982(a)(2)(B), 1028(b)(5) & (h), and 1029(c). Jones pleaded guilty to all counts of the

indictment. He was sentenced to 144 months of imprisonment and was ordered to pay

restitution in the amount of $311,575.35 and a special assessment of $900. We affirmed

his judgment of sentence. United States v. Jones, 332 F. App’x 801 (3d Cir. 2009).

       On June 2, 2014, Jones filed the motion for return of property, including “various

computers and cards,” six cell phones, a disposable camera, a wallet, a ring, and


constitute binding precedent.
                                              2
$5343.88.1 After the Government filed a response, the District Court entered an order

granting the motion in part, directing the return of certain property uncontested by the

Government, and denying the remainder of the motion. The Court directed the FBI to

transfer the seized currency in its custody to the Clerk of the District Court to be applied

to Jones’ outstanding restitution obligation, and to dispose of the remaining property in

its possession as abandoned. This appeal ensued.

       We have appellate jurisdiction pursuant to 28 U.S.C. § 1291. A motion for return

of property is treated as a civil proceeding for equitable relief. United States v.

Chambers, 192 F.3d 374, 376 (3d Cir. 1999). We review questions of law relating to the

Rule 41(g) motion de novo, and the District Court’s exercise of its equitable powers for

abuse of discretion. Id. 2

       On appeal, Jones argues that he was entitled to the return of the currency, and that

the District Court denied his due process rights by failing to allow him an opportunity to


1
  Judgment was entered in Jones’ criminal proceedings on June 3, 2008; accordingly,
Jones’ Rule 41(g) motion was timely. See United States v. Sims, 376 F.3d 705, 708-09
(7th Cir. 2004) (holding that the six-year catch-all statute of limitations for civil actions
against the federal government under 28 U.S.C. § 2401(a) is applicable to a Rule 41(g)
motion); accord Bertin v. United States, 478 F.3d 489, 492-93 (2d Cir. 2007) (holding
that six-year statute of limitations applies and cause of action accrues at the end of the
criminal proceeding) (citing cases).
2
  After he appealed, Jones filed a motion to vacate the District Court’s judgment
pursuant to Rule 60(b), which the District Court denied. Because Jones did not amend
his notice of appeal or file a new notice of appeal, we lack jurisdiction to review the
District Court’s order denying the Rule 60(b) motion. See Fed. R. App. P. 4(a)(4)(B).
We therefore only address Jones’ arguments with respect to the denial of the Rule 41(g)
motion.

                                               3
reply to the Government’s response before denying the Rule 41(g) motion. With respect

to the due process argument, we note that neither the Federal Rules of Civil Procedure,

nor the local rules of the District Court provide for a reply to a response.3 See Fed. R.

Civ. P. 7, Loc. R. 7.1. Moreover, the District Court was not required to hold an

evidentiary hearing, see United States v. Albinson, 356 F.3d 278, 281-82 (3d Cir. 2004),

and indeed needed only to “receive evidence on any factual issue necessary to decide the

motion.” Fed. R. Crim. P. 41(g).

       The Government’s response provided sufficient evidentiary support for the

District Court’s decision. It included letters from Jones’ counsel, written in June and July

2008, inquiring about Jones’ personal property and the funds seized. Counsel specifically

indicated that the seized funds should be applied to the special assessment and restitution

obligations. On August 6, 2008, the Government replied, seeking signed authorization

regarding this disposition of the property. On January 21, 2009, defense counsel sent a

letter inquiring about the return of the personal property. The Government immediately

responded by re-sending its August 6th letter. The Government received no response

and, on October 13, 2009, sent a letter requesting signed authorization from Jones to

release his property as counsel had directed, and noting that, should no confirmation be

received by November 1, 2009, the items would be deemed abandoned and destroyed.




3
  We note further that Jones fails to present any arguments that he would have raised in
his reply which may have altered the outcome in the District Court.

                                             4
       Jones failed to respond and, in January 2010, most of the seized items were

destroyed and most of the currency was forwarded to the Clerk of Court who paid off the

special assessment and applied the remainder towards the restitution.4 The only

remaining items in the custody of the FBI included various credit, debit, and gift cards,

several identity cards, a belt, a cell phone, a ring, $300 in pre-recorded buy-money, and

$1,426.93 in cash, which included $140 pre-recorded buy-money. The District Court

directed that the tangible property be returned to Jones, but that $1286.93 (the amount of

currency, less the buy money) be applied to the restitution. It did not abuse its discretion

in doing so.

       Generally, seized property, other than contraband, must be returned after the

criminal proceedings have terminated. Chambers, 192 F.3d at 376. The record is clear,

however, that Jones received repeated opportunities to direct the disposition of his

property, as well as formal notice that it would be deemed abandoned and destroyed

should he fail to respond. See United States v. Cardona-Sandoval, 518 F.3d 13, 16 (1st

Cir. 2008) (a Rule 41(g) movant is entitled to reasonable notice before the government

destroys the property or otherwise permanently deprives the movant of the property).

The Government also clearly established, through United States Secret Service records,


4
  Jones maintains that, on October 3, 2008, he responded to the Government’s letter,
indicating that the property, including the currency, should be returned to Ruby or
Katrina Jones. However, he was represented by counsel during that time, and he
provides only an unsworn paragraph, signed by him, stating the foregoing, which is
neither addressed nor directed to any particular party. This is insufficient, in light of the
Government’s evidence, to create an issue of fact.

                                              5
that certain property was destroyed. See Albinson, 356 F.3d at 281-82 (noting that the

Government can meet its burden to establish property has been destroyed through

documentary evidence). The District Court therefore properly denied the Rule 41(g)

motion with respect to the destroyed property.

       Finally, a defendant's right to the return of lawfully seized property is subject to

any continuing interest the government has in the property. United States v. Francis, 646

F.2d 251, 263 (6th Cir. 1981). The restitution order constitutes a lien in favor of the

Government on all of Jones’ property. See 18 U.S.C. § 3613(c). Accordingly, the

District Court exercised sound discretion in applying the cash seized towards satisfaction

of that obligation. See United States v. Duncan, 918 F.2d 647, 654 (6th Cir. 1990) (“by

applying the cash to the sentence imposed, the district court essentially allocated the

defendant’s property for his benefit rather than depriving him of the property

altogether.”); United States v. Mills, 991 F.2d 609, 612 (9th Cir. 1993) (“a valid

restitution order . . . gives the government sufficient cognizable claim of ownership to

defeat a defendant’s [Rule 41(g)] motion for return of property, if that property is needed

to satisfy the terms of the restitution order.”); accord Lavin v. United States, 299 F.3d

123, 127 (2d Cir. 2002).

       Based on the foregoing, we will affirm the judgment of the District Court.




                                              6